DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Nakazawa et al. (US 2015/0159005).
Regarding Claims 1 and 2, Nakazawa teaches a composition based on EVOH (Abstract) and 1-500 ppm of a conjugated polyene such as a sorbic acid ester (p. 5, [0086] - p. 6, [0087]).  
The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
The amounts of sorbic acid ester and carboxylic acid metal salt disclosed by Nakazawa overlap the claimed ranges.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I).
Regarding Claim 3, Nakazawa suggests the use of 1-500 ppm of a conjugated polyene such as a sorbic acid ester (p. 5, [0086] - p. 6, [0087]) and 1-500 ppm of a carboxylic acid metal salt (p. 4, [0064]).  This indicates a ratio (B)/(C) of 0.002-500.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Nakazawa teaches multilayer structures (p. 7, [0133]).  
Regarding Claim 5, Nakazawa teaches packaging materials formed from multilayer sheets (p. 8, [0149]).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, and 11 of U.S. Patent No. 10,066,095 in view of Nakazawa et al. (US 2015/0041462; hereafter ‘462).
Claim 1 of ‘095 recites an ethylene-vinyl alcohol copolymer (EVOH) and 1-500 ppm of a carboxylic acid metal salt.  Claim 3 of ‘095 recites that the metal element in the carboxylic acid metal salt may be zinc.  Zinc reads on a long periodic table 4th-period d-block metal.
The claims of ‘095 do not teach a sorbic acid ester.
‘462 teaches a container formed from a composition including EVOH, a conjugated polyene compound (Abstract), and an aliphatic carboxylic acid metal salt (p. 6, [0087]).  The conjugated polyene compound suppresses oxidative degeneration and avoids formation of defects such as gels and seeds (p. 4, [0063]).  Preferred conjugated polyene compounds include sorbic acid esters.  Such compounds may be included in amounts of 1-500 ppm (p. 5, [0071], [0073]).  This overlaps the claimed range of 0.0001-10 ppm.
It would have been obvious to one of ordinary skill in the art to include 1-500 ppm of the sorbic acid ester disclosed by ‘462 in the composition recited in the claims of ‘095 in order to suppress oxidative degeneration and formation of defects such as gels and seeds.  
The claims of ‘095 also fail to specify that the carboxylic acid metal salt is aliphatic.  
As indicated above, ‘462 teaches that suitable carboxylic acid metal salts include salts of aliphatic carboxylic acid (p. 6, [0087]).  
It would have been obvious to select an aliphatic carboxylic acid for use in the carboxylic acid metal salt of ‘095, as  ‘462 demonstrates that aliphatic carboxylic acids are suitable for use as the anionic component of such salts.  Modification in this way reads on Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘095 teaches 1-500 ppm of a carboxylic acid metal salt and ‘462 teaches 1-500 ppm of a sorbic acid ester (p. 5, [0072]).  This indicates a (B)/(C) ratio of 0.002-500.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, a multilayer structure is recited in Claim 6 of ‘095.
Regarding Claim 5, a packaging material is recited in Claim 11 of ‘095.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 8, and 13 of U.S. Patent No. 10,081,167 in view of Nakazawa et al. (US 2015/0159005).
Claim 1 of ‘167 recites an ethylene-vinyl alcohol copolymer (EVOH) and 1-500 ppm of a carboxylic acid metal salt.  Claim 3 of ‘167 recites that the metal element in the carboxylic acid metal salt may be zinc.  Zinc reads on a long periodic table 4th-period d-block metal.
The claims of ‘167 do not teach a sorbic acid ester.
Nakazawa teaches a composition based on EVOH (Abstract).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  Zinc is a preferred metal.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]). 
Nakazawa teaches that inclusion of a conjugated polyene compound inhibits oxidative degradation in melt molding, and thus discoloration and defects such as fish eyes can be further inhibited, leading to molded articles superior in appearance.  Preferred conjugated polyene compounds include sorbic acid esters (p. 5, [0086]).  These compounds are preferably included in amounts of 1-500 ppm (p. 6, [0088]).  This overlaps the claimed range of 0.0001-10 ppm.
It would have been obvious to one of ordinary skill in the art to include 1-500 ppm of Nakazawa’s sorbic acid ester in the composition recited in the claims of ‘167 in order to inhibit oxidative degradation and associated discoloration and defects.  
The claims of ‘167 also fail to specify that the carboxylic acid metal salt is aliphatic.  
As indicated above, Nakazawa teaches that suitable anions for such salts may be aliphatic carboxylic acids (p. 4, [0064]).  Nakazawa’s aliphatic carboxylic acid metal inhibit the generation of gels and seeds (p. 4, [0062]).
It would have been obvious to select an aliphatic carboxylic acid for use in the carboxylic acid metal salt of ‘167.  Nakazawa demonstrates that aliphatic carboxylic acids are suitable for use in this capacity and are effective in inhibiting the generation of gels and seeds.  
Modification in this way reads on Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘167 teaches 1-500 ppm of a carboxylic acid metal salt and Nakazawa teaches 1-500 ppm of a sorbic acid ester (p. 5, [0086], [0088]).  This indicates a (B)/(C) ratio of 0.002-500.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, a multilayer structure is recited in Claim 8 of ‘167.
Regarding Claim 5, a packaging material is recited in Claim 13 of ‘167.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3, and 5 of copending Application No. 16/451,581 in view of Nakazawa. 
Claim 1 of ‘581 recites an EVOH and a conjugated polyene.  Claim 3 of ‘581 includes the conjugated polyene in amounts of 0.1-10,000 ppm.  Claim 5 of ‘581 includes sorbic acid ester as a conjugated polyene.  Thus, Claims 1, 3, and 5 of ‘581 suggest a composition comprising EVOH and a sorbic acid ester in amounts of 0.1-10,000 ppm.  This overlaps the claimed range of 0.00001 to 10 ppm.  A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  See MPEP 2144.05(I). 
The claims of ‘581 do not recite an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘581 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Nakazawa suggests the use of 1-500 ppm of a conjugated polyene such as a sorbic acid ester (p. 5, [0086] - p. 6, [0087]) and 1-500 ppm of a carboxylic acid metal salt (p. 4, [0064]).  This indicates a ratio (B)/(C) of 0.002-500.  This overlaps the claimed range of 5-20,000.
Alternatively regarding Claim 3, Nakazawa suggests the use of 1-500 ppm of a conjugated polyene such as a sorbic acid ester (p. 5, [0086] - p. 6, [0087]) and the claims of ‘581 recite 0.1-10,000 ppm of a conjugated polyene such as a sorbic acid ester (see Claims 3 and 5 of ‘581).  This indicates a (B)/(C) ratio of 0.0001-5,000. 
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 5 of copending Application No. 16/811,456 in view of Nakazawa. 
Claim 1 of ‘456 recites an EVOH copolymer composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘456 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘456 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘456 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 5 of ‘456 recites a multilayer structure as claimed.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, and 7 of copending Application No. 16/823,386 in view of Nakazawa.
Claim 1 of ‘386 recites an EVOH copolymer composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘386 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘386 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘386 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 6 of ‘386 teaches a multilayer structure as claimed.
Regarding Claim 5, the container recited in Claim 7 of ‘386 reads on the claimed package.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, and 5 of copending Application No. 16/829,480 in view of Nakazawa.
Claim 1 of ‘480 recites a resin composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘480 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘480 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘480 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 4 of ‘480 teaches a multilayer structure as claimed.
Regarding Claim 5, Claim 5 of ‘480 teaches packaging material.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, and 6 of copending Application No. 16/834,045 in view of Nakazawa.
Claim 1 of ‘045 recites a resin composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘045 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘045 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘045 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 5 of ‘045 teaches a multilayer structure as claimed.
Regarding Claim 5, Claim 6 of ‘045 teaches packaging material.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, and 5 of copending Application No. 16/838,557 in view of Nakazawa.
Claim 1 of ‘557 recites a resin composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘480 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘480 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘557 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 4 of ‘557 teaches a multilayer structure as claimed.
Regarding Claim 5, Claim 5 of ‘557 teaches packaging material.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 4 of copending Application No. 16/845,582 in view of Nakazawa.
Claim 1 of ‘582 recites an EVOH composition composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘480 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘582 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘582 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 4 of ‘582 teaches a multilayer structure as claimed.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5, and 6 of copending Application No. 16/863,062 in view of Nakazawa.
Claim 1 of ‘062 recites a resin composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘062 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘062 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘062 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 5 of ‘062 teaches a multilayer structure as claimed.
Regarding Claim 5, Claim 6 of ‘062 teaches packaging material.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 7, and 8 of copending Application No. 16/869,930 in view of Nakazawa.
Claim 1 of ‘930 recites a resin composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘930 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘930 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘930 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 7 of ‘930 teaches a multilayer structure as claimed.
Regarding Claim 5, Claim 8 of ‘930 teaches packaging material.
This is a provisional nonstatutory double patenting rejection.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1 and 4 of copending Application No. 16/872,944 in view of Nakazawa.
Claim 1 of ‘944 recites a resin composition comprising an EVOH and a sorbic acid ester present in amounts of 0.00001-10 ppm.  The claims of ‘944 do not include an aliphatic carboxylic acid metal salt.
Nakazawa teaches a composition based on EVOH (Abstract) and a conjugated polyene such as sorbic acid esters (p. 5, [0086]).  The composition further comprises 1-500 ppm of a carboxylic acid metal salt.  The carboxylic acid metal salt inhibits the generation of gels and seeds.  Zinc and copper are preferred metals.  Suitable anions are derived from a group of compounds the majority of which are recognized in the art as aliphatic carboxylic acids (p. 4, [0062]-[0064]).  Zinc and copper read on metal moieties selected from long periodic table 4th-period d-block metals.
It would have been obvious to one of ordinary skill in the art to include Nakazawa’s carboxylic acid metal salt in the composition recited in the claims of ‘944 in order to inhibit generation of gels and seeds.  Modification in this way reads on instant Claims 1 and 2.
Regarding Claim 3, Claim 1 of ‘944 includes a sorbic acid ester in amounts of 0.00001-10 ppm and Nakazawa suggests using a carboxylic acid salt in amounts of 1-500 ppm (p. 4, [0064]).  This is indicative of a (B)/(C) ratio of 0.1-50,000,000.  This overlaps the claimed range of 5-20,000.
Regarding Claim 4, Claim 4 of ‘944 teaches a multilayer structure as claimed. 
This is a provisional nonstatutory double patenting rejection.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT S JONES JR/Primary Examiner, Art Unit 1762